        Case 1:20-cv-00490-NONE-JLT Document 24 Filed 08/24/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   INTEGON NATIONAL INSURANCE                      )   No.: 1:20-cv-00490-NONE-JLT
     COMPANY,                                        )
12             Plaintiff,                            )   ORDER ADOPTING FINDINGS AND
                                                     )   RECOMMENDATIONS AND GRANTING
13           v.                                      )   MOTION FOR DEFAULT JUDGMENT
                                                     )
14   ROBERT HUTSELL, et al.,                         )   (Doc. Nos. 19, 21)
15                                                   )
                    Defendants.                      )
16                                                   )

17           Plaintiff Integon National Insurance Company insured defendant Robert Hutsell (“Hutsell”)

18   under a homeowner’s policy pursuant to which plaintiff promised to defend and indemnify Hutsell if a

19   claim or suit was brought against him because of “bodily injury” caused by an “occurrence,” which

20   the policy defined as encompassing some forms of “accidents” which result in bodily injury. (Doc.

21   No. 1 at ¶¶ 8–10.) On May 11, 2019, Hutsell attended an event with defendant Jason May (“May”).

22   (Id. at ¶¶ 11-12.) At that event, Hutsell punched May in the face. (Id. at ¶ 13.) May later filed suit

23   against Hutsell and others. (Id. at ¶ 14.)

24           After properly serving May with the complaint in this case (Doc. No. 12), which May failed to

25   answer, plaintiff sought default judgment against May on its claim requesting a declaration that

26   /////

27
     /////
28
     /////

                                                         1
         Case 1:20-cv-00490-NONE-JLT Document 24 Filed 08/24/20 Page 2 of 2


1
     plaintiff has no obligation to indemnify Hutsell. (Doc. No. 19-1 at 34.)1 May did not oppose the
2
     motion. On August 3, 2020, the Court issued findings and recommendation to grant the motion for
3
     default judgment, providing the parties fourteen days to file any objections to the recommendation.
4
     (Doc. No. 21.) In addition, the parties were “advised that failure to file objections within the specified
5
     time may waive the right to appeal the District Court’s order.” (Id. at 5.) To date, no objections have
6
     been filed and the time period for doing so has expired.
7            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley United
8    School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of the case.

9    Having carefully reviewed the file, the court finds the findings and recommendations are supported by
10   the record and proper analysis.

11           Accordingly, the Court ORDERS:
12           1. The findings and recommendations dated August 3, 2020 (Doc. No. 21) are ADOPTED IN

13                 FULL; and
14           2. Plaintiff’s motion for default judgment as to defendant May is GRANTED (Doc. No. 19).

15
     IT IS SO ORDERED.
16
17        Dated:     August 21, 2020
                                                        UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
     1
       By stipulation and order, on August 7, 2020, this case was stayed for all purposes as to defendant
28   Hutsell until the criminal case pending against him in state court based upon the incident at issue in
     this action is resolved. (Doc. No. 23.)
                                                         2
